 

EXHIBIT 10.2

 

THE CHEESECAKE FACTORY INCORPORATED

 

ANNUAL MANAGEMENT PERFORMANCE INCENTIVE PLAN

 

I.                   STATEMENT OF PURPOSE

 

The purposes of this discretionary annual bonus Plan are to:

 

a)             challenge selected employees who are not Covered Employees
(“Eligible Participants”) to make decisions and to take actions to advance the
Company to meet its goals;

 

b)             retain and motivate Eligible Participants;

 

c)              focus management’s attention on setting and achieving clearly
defined and attainable corporate and business unit performance objectives; and

 

d)             provide incentive compensation that is based on performance.

 

II.              DEFINITIONS

 

The following terms, when used herein, shall have the meanings indicated in this
Section unless different meanings are clearly required by the context of the
Plan.

 

2.1                            Award: “Award” means any discretionary bonus,
award, or other compensation granted to a Participant under the terms of this
Plan.

 

2.2                            Base Salary: “Base Salary” means the aggregate
annualized base salary of a Participant received (or to be received) from the
Company and all of its subsidiaries with respect to a Fiscal Year exclusive of
any commissions or other actual or imputed income from any Company-provided
benefits or perquisites, other bonuses or incentive awards by the Company and
calculated prior to any reductions for salary deferrals pursuant to any deferred
compensation plan or contributions qualifying under Section 401(k) of the Code.

 

2.3                            Board: “Board” means the Board of Directors of
the Company.

 

2.4                            Code: “Code” means the Internal Revenue Code of
1986, as amended.

 

2.5                            Committee: “Committee” means a committee of one
or more Board members selected by the Board or by the Board’s Compensation
Committee.  If no such committee is affirmatively selected then the Board’s
Compensation Committee shall serve as the Committee.  To the extent permitted
under the Company’s corporate governance policies and charters, the Committee
may delegate limited administrative authority under this Plan to authorized
Company officers.

 

2.6                            Company: “Company” means The Cheesecake Factory
Incorporated, a Delaware corporation, and any related or successor organization
that adopts this Plan.

 

2.7                            Covered Employee: “Covered Employee” means an
individual whose compensation is subject to the limitations based on the dollar
amount set forth in Code Section 162(m)(l).

 

2.8                            Disability: “Disability” means, except as may
otherwise be provided in a Participant employment agreement or applicable Award
agreement (and in such case the employment agreement or Award agreement shall
govern as to the definition of Disability), that the Participant is classified
as disabled under a long-term disability policy of the Company or, if no such
policy applies, the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months.

 


 

2.9                            Effective Date: “Effective Date” means
December 31, 2010

 

2.10                     Employee: “Employee” means a common law employee of the
Company or of any subsidiary or affiliate of the Company.

 

2.11                     Fiscal Year: “Fiscal Year” means the annual fiscal
accounting period adopted by the Company for tax purposes.

 

2.12                     Participant: “Participant” means any Employee who has
been selected by the Committee to become a Participant in the Plan under
Section III hereof.

 

2.13                     Performance Achievement Bonus: “Performance Achievement
Bonus” means, subject to the terms and conditions set forth in the Plan, a
discretionary bonus amount that is equal to a stated percentage of a
Participant’s Base Salary (or equal to some other amount determined by the
Committee) which may be awarded as an Award to a Participant as a result of
achievement of the Performance Incentive Target(s) established for the
Participant by the Committee as set forth in Section 4.1.

 

2.14                     Performance Incentive Target: “Performance Incentive
Target” means one or more objective performance targets established for a
Participant for a Fiscal Year which may be described in terms of Company-wide
objectives and/or objectives that are related to the performance of the
individual Participant or the Company or any Company parent, subsidiary,
affiliate, division, department or function within the Company or entity in
which the Participant is employed, and such targets may be applied either
individually, alternatively or in any combination, and measured either annually
or cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Committee.  Any Performance Incentive
Target applicable to Awards may include without limitation one or more of the
following target objectives:  (i) return on equity, (ii) earnings per share,
(iii) net income, (iv) earnings per share growth, (v) return on invested
capital, (vi) return on assets, (vii) economic value added, (viii) earnings
before interest and taxes (EBIT), (ix) revenue growth, (x) gross margin return
on inventory investment, (xi) fair market value or price of the Company’s shares
(including, but not limited to, growth measures and total stockholder return),
(xii) operating profit, (xiii) consolidated income from operations, (xiv) cash
flow (including, but not limited to, cash flow from operations and free cash
flow), (xv) cash flow return on investments (which equals net cash flow divided
by total capital), (xvi) internal rate of return, (xvii) net present value,
(xviii) costs or expenses, (xix) market share, (xx) guest satisfaction,
(xxi) corporate transactions including without limitation mergers, acquisitions,
dispositions and/or joint ventures, (xxii) product development, (xxiii) capital
expenditures, (xxiv) earnings before interest, taxes, depreciation and
amortization (EBITDA), and/or (xxv) revenues.

 

2.15                     Plan: “Plan” means The Cheesecake Factory Incorporated
Annual Management Performance Incentive Plan, as described herein, and all
subsequent amendments thereto.

 

2.16                     Regulations: “Regulations” means the Income Tax
Regulations promulgated under the Code, as such regulations may be amended, and
other formal guidance issued by the Internal Revenue Service.

 

2.17                     Separation from Service: “Separation from Service”
means a “separation from service” as defined under Code Section 409A and the
Regulations.

 

III.         PARTICIPATION

 

3.1                            Eligibility: Each Fiscal Year, the Committee, in
its sole discretion but subject to the next sentence herein, shall affirmatively
designate those Employees who shall be eligible to receive an Award under the
Plan for that Fiscal Year, which designation may be made by reference to the
Employees position within the Company.  Eligible Participants may not include
Employees of the Company (or Company subsidiary) who are Covered Employees with
respect to such Fiscal Year.

 

3.2                            Participation: Each eligible Employee shall
become a Participant in the Plan as of the date designated by the Committee in
its discretion.

 

IV.          INCENTIVE AWARDS

 

4.1                            Performance Achievement Bonus: The Committee
shall establish the specific Performance Incentive Target for a Participant for
a Fiscal Year which must be achieved in order to earn a Performance Achievement
Bonus (or designated portion thereof) and any applicable formula for computing
the Performance Achievement Bonus (or designated portion thereof) if such
Performance Incentive Target is achieved.  All Performance Achievement Bonus
amounts shall be determined by the Committee.  Notwithstanding achievement or
failure to achieve the Performance Incentive Targets, the Committee shall at all
times have

 


 

reserved for itself the discretionary ability to adjust (or eliminate) at any
time and for any reason the amount of a Performance Achievement Bonus for any or
all Participants unless the Committee has expressly relinquished such rights in
writing.

 

4.2                            Committee Certification: The Committee shall
determine whether the Performance Incentive Target is achieved, and, if so, the
Committee shall certify prior to the payment of any Performance Achievement
Bonus (or designated portion thereof) for such Fiscal Year, the degree to which
a Performance Achievement Bonus will be paid with respect to each Participant.

 

4.3                            Modification of Performance Incentive Target and
Formula: After the Committee has established and approved the Performance
Incentive Target(s) which must be achieved in order for the Performance
Achievement Bonus (or designated portion thereof) to be earned and the formula
for computing the Performance Achievement Bonus (or designated portion thereof),
with respect to a Fiscal Year, the Committee may nevertheless at any time modify
such Performance Incentive Target(s) or formula for computing the Performance
Achievement Bonus with respect to such Fiscal Year in its sole discretion,
including, without limitation, for the reasons provided in Section 5.4 below.

 

4.4                            Form and Timing of Bonus: Each Performance
Achievement Bonus shall be payable to the Participant in cash and such payment
date shall occur following the end of the applicable Fiscal Year, as soon as
administratively feasible.  Payment of any Participant’s Performance Achievement
Bonus is conditioned upon such Participant remaining an Employee in good
standing through the date of payment.

 

V.               ADMINISTRATION

 

5.1                            Administration by the Committee: The Plan shall
be administered by the Committee.  The Committee has the authority to interpret
the Plan, the terms of any document relating to any Award and may adopt such
rules and regulations for carrying out the terms and purposes of the Plan and
may take such other actions in the administration of the Plan as it deems
advisable.  The interpretation and construction by the Committee of any
provision of the Plan, any document evidencing an Award, and any rule or
regulation or decision or determination adopted by the Committee shall be final
and binding on all persons and shall be afforded the maximum deference provided
by applicable law.  The Committee may, as a condition of an Award, require that
a Participant execute and deliver to the Company applicable documents or
agreements evidencing such Award.  To the maximum extent permitted by applicable
law, each member of the Committee, and of the Board, and any persons (including
without limitation employees and officers) who are delegated by the Board or
Committee to perform administrative functions in connection with this Plan,
shall be indemnified and held harmless by the Company against and from (i) any
loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan or
any Award agreement and (ii) from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such claim, action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes  to
handle and defend it on his or her own behalf.  The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.

 

5.2                            Pro-Rata Awards: The Committee shall have the
authority to grant a Performance Achievement Bonus that is proportionately or
otherwise adjusted based on and consistent with the Performance Incentive
Targets to take into account the period of actual service of a Participant that
became eligible to join the Plan after the beginning of the Fiscal Year.

 

5.3                            Unforeseen Circumstances or Change in Control: In
the event of a Participant’s Separation from Service by reason of death,
Disability, normal retirement, early retirement with the consent of the Company
or leave of absence approved by the Company, or in the event of hardship or
other special circumstances of a Participant, or in the event of a change in
control of the Company, or for any other reason, the Committee may in its sole
discretion take any action that it deems to be equitable under the circumstances
or in the best interests of the Company.

 

5.4                            Adjustments: The Committee may adjust the
evaluation of performance under a Performance Incentive Target(s) to remove the
effects of certain events including without limitation the following:

 

i)                                            asset write-downs or discontinued
operations,

 

ii)                                         litigation or claim judgments or
settlements,

 


 

iii)                                      material changes in or provisions
under tax law, accounting principles or other such laws or provisions affecting
reported results,

 

iv)                                     reorganizations or restructuring
programs or divestitures or acquisitions, and/or

 

v)                                        extraordinary non-recurring items as
described in applicable accounting principles and/or items of gain, loss or
expense determined to be extraordinary or unusual in nature or infrequent in
occurrence.

 

5.5                                Amendment or Termination of Plan: The Plan
may be amended or terminated in whole or in part by the Board in its sole
discretion, and any such action may include reducing or eliminating any future
payments under this Plan notwithstanding any prior achievement of Performance
Incentive Targets.

 

VI.          MISCELLANEOUS

 

6.1                            Assignability: No Participant shall have the
right to pledge, assign or otherwise dispose of any unpaid portion of any Award.

 

6.2                            Expenses: Except as otherwise provided under the
provisions of the Plan, all costs and expenses in connection with the
administration of the Plan shall be paid by the Company.

 

6.3                            Gender: The masculine pronoun wherever used
includes the feminine pronoun.

 

6.4                            Governing Laws: The Plan shall be construed,
administered and enforced according to the laws of the United States and the
laws of the State of Delaware to the extent the latter are not preempted by the
former.

 

6.5                            No Guarantee of Employment: Nothing in this Plan
shall be construed as giving any Employee an agreement or understanding, express
or implied, that the Company or any subsidiary shall continue to employ any
individual, whether or not a Participant in the Plan.

 

6.6                            No Right to Award: Unless otherwise expressly set
forth in any employment agreement signed by the Company and a Participant, a
Participant shall not have any right to any Award hereunder until such Award has
been paid to such Participant and participation in the Plan in one Fiscal Year
does not connote any right to become a Participant in the Plan in any future
Fiscal Year.

 

6.7                            Payment of Taxes: The Company shall have the
right to withhold from any payment to a Participant under this Plan, in cash,
all federal, state, city or other taxes as shall be required pursuant to any
statute or governmental regulations or ruling.  In connection with such
withholding, the Company may make any arrangement consistent with this Plan, as
it may deem appropriate.  The Company and its Employees (or members of the Board
or Committee) shall not be liable to a Participant or other persons as to any
unexpected or adverse tax consequence or any tax consequence expected, but not
realized, by any Participant or other person due to the grant, receipt, exercise
or settlement of any Award granted hereunder.

 

6.8                            Section Headings: The headings of this Plan have
been inserted for convenience of reference only and are to be ignored in any
construction of the provisions hereof.

 

6.9                            Severability: In the event any provision of this
Plan shall be considered illegal or invalid for any reason, said illegality or
invalidity shall not affect the remaining provisions of this Plan, but shall be
fully severable, and the Plan shall be construed and enforced as if said illegal
or invalid provisions had never been inserted therein.

 

6.10                     Term of Plan: This Plan shall remain in effect from the
Effective Date until terminated or amended by the Board.

 

6.11                     Code Section 409A: Notwithstanding anything in the Plan
to the contrary, the Plan and Awards granted hereunder are not intended to be
nonqualified deferred compensation and therefore are intended to be exempt from
the requirements of Code Section 409A and shall be interpreted in a manner
consistent with such intention.  However, notwithstanding such intention, if
upon a Participant’s Separation from Service, such Participant is then a
“specified employee” (as defined in Code Section 409A), then solely to the
extent necessary to comply with Code Section 409A and avoid the imposition of
taxes under Code Section 409A, the Company shall defer payment of “nonqualified
deferred compensation” subject to Code Section 409A payable as a result of and
within six (6) months following such Separation from Service under this Plan
until the earlier of (i) the first business

 


 

day of the seventh month following Participant’s Separation from Service, or
(ii) ten (10) days after the Company receives written confirmation of
Participant’s death.  Any such delayed payments shall be made without interest.

 

6.12                     Non-Exclusive: The adoption of this Plan by the Board
(i) does not create any limitation on the power of the Committee or the Board to
adopt other cash or equity-based compensation programs outside of this Plan and
(ii) shall not be construed as creating any limitations on the power of the
Board of or the Committee to adopt such other incentive arrangements as either
may deem desirable, including, without limitation, cash or equity-based
compensation arrangements, either tied to performance or otherwise, and any such
other arrangements as may be either generally applicable or applicable only in
specific cases.

 

6.13                     Clawback Policy: The Committee may (i) cause the
cancellation of any Award, (ii) require reimbursement of any Award by a
Participant and (iii) effect any other right of recoupment of equity or other
compensation provided under this Plan or otherwise in accordance with Company
policies and/or applicable law (each, a “Clawback Policy”), in each case with
respect to the Clawback Policy that was in effect as of the date of grant for a
particular Award.  In addition, the Committee may require that a Participant
repay to the Company certain previously paid compensation, whether provided
under this Plan or an Award Agreement or otherwise, in accordance with the
Clawback Policy.

 

VII.                          EXECUTION OF PLAN

 

IN WITNESS WHEREOF, the Company has hereunder caused its name to be signed by
its duly authorized officers this ____ day of September, 2010.

 

 

THE CHEESECAKE FACTORY INCORPORATED,
a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

 

David Overton
Chairman of the Board,

Chief Executive Officer and President

 